Case 8:20-cv-00089-DOC-JDE Document 96-4 Filed 07/21/21 Page 1 of 4 Page ID #:1363




  1   NADA I. SHAMONKI (SBN 205359)
      nshamonki@mintz.corn
  2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
      2029 Century Park East, Suite 3100
  3   Los Angeles, CA 90067
      Telephone: (310) 586-3200
  4   Facsimile: (310) 586-3202
  5   MICHAEL C. WHITTICAR (admitted pro hac vice)
      mikew@novaiplaw.com
  6   NOVA IP LAW, PLLC
      7420 Heritage Village Plaza, Suite 101
  7   Gainesville, VA 20155
      Telephone: (571) 386-2980
  8   Facsimile: (855) 295-0740
  9   Attorneys for Defendant/Counterclaimant
      DESCENDENT STUDIOS INC. and
10    Defendant ERIC PETERSON
11                       UNITED STATES DISTRICT COURT
 12                    CENTRAL DISTRICT OF CALIFORNIA
 13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
 14   Limited Liability Company,
                                            "PROPOSED] ORDER ON
                                            DEFENDANTS' SECOND MOTION
15                           Plaintiff,     TO ENFORCE THE BINDING
                                            SETTLEMENT TERMS SHEET, FOR
16         vs.                              ENTRY OF JUDGMENT AND FOR
                                            AN AWARD OF ATTORNEYS' FEES
17
      DESCENDENT STUDIOS INC., a
                                            [REDACTED VERSION OF
18    Texas corporation, and ERIC           DOCUMENT FILED UNDER SEA!,
      PETERSON, an individual,              PURSUANT TO ORDER OF THE
19                                          COURT DATED APRIL 20, 2021]
20                           Defendants.
21    DESCENDENT STUDIOS INC., a
      Texas corporation,                    Date:      August 23, 2021
22                                          Time:      8:30 a.m.
                                            Courtroom: 9D
23                     Counterclaimant,
24         vs.
25                                          Judge: Hon. David O. Carter
      LITTLE ORBIT LLC, a California
26    Limited Liability Company,            Complaint Filed:   1/16/2020
27                     Counterdefendant.
28
Case 8:20-cv-00089-DOC-JDE Document 96-4 Filed 07/21/21 Page 2 of 4 Page ID #:1364




  1         Defendants have filed a Second Motion to Enforce the Binding Settlement
  2   Terms Sheet, and for attorneys' fees.
  3        Having considered the submissions and the arguments of the parties, the Court
  4   hereby finds and orders as follows:
  5         1.    Defendants' second motion to enforce the Binding Settlement Terms
  6   Sheet is granted due to Plaintiffs failure to comply with the Binding Settlement
  7   Terms Sheet in several different respects.
  8         2.    "Revenues" as used in the Binding Settlement Terms Sheet means gross
  9   income and gross receipts.
 10         3.    Little Orbit is ordered to pay the $           due for the first two
 11   required settlement payments to Defendants within ten (10) calendar days of the
 12   entry of this Order.
 13         4.    Paragraph 4 of the Binding Settlement Terms Sheet is not Descendent's
 14   sole remedy for Little Orbit's complete failure to make all three payments required
15    under the Binding Settlement Terms Sheet, through Paragraphs 1 through 3.
16          5.    Paragraph 4 of the Binding Settlement Terms Sheet was expressly stated
 17   as a remedy for any one "payment" (singular) that was not made "on time", but was
 18   never stated nor aareed to he Descendent's sole or exclusive remedy for any one or
 19   more payments (plural) that are not made at all, and especially not for all three
20    payments not being made at all. Paragraph 4 was intended to address only the
21    timing of payments, and not to establish an exclusive remedy for LO failing to make
"Y)   one or more payments ever or at all.
23          6.    Little Orbit will be in material breach if it fails to make any one or more
24    payments at all, or if it fails to make any two or more payments on time.
25          7.    As adequate assurance of due performance, Little Orbit is required to
26    produce the following to the Defendants' counsel:
27                   • Little Orbit's bank statements and financial accounting software
28                       data and reports from November 1, 2020 to the present.

                                                -1-
Case 8:20-cv-00089-DOC-JDE Document 96-4 Filed 07/21/21 Page 3 of 4 Page ID #:1365




  1                  • A sworn declaration as to the status of Little Orbit's fundraising
  2                     and development efforts (A) from November 17, 2020 to May 15,
  3                     2020; and, (B) from May 16, 2021 to the present.
  4         8.    Little Orbit is further required to submit to a Rule 30(b)(6) deposition
  5   relating to the requested adequate assurance of due performance and as to when and
  6   whether it actually had possession of any of the allegedly missing game assets.
  7         9.    The Court permanently retains jurisdiction to enforce the Binding
  8   Settlement Terms Sheet.
  9         10. Within thirty (30) days, LO shall pay Descendent $7,500 in reasonable
 10   attorneys' fees for preparing, filing and writing its Second Motion to Enforce
 11   pursuant to Paragraph 18 of the Binding Settlement Terms Sheet.
 12        SO ORDERED.
 13
      DATED:
 14
                                            Honorable David O. Carter
 15
                                            U.S. District Court Judge
 16
 17
 18
 19
20
21
"Y)

23
24
25
26
27
28

                                               -2-
Case 8:20-cv-00089-DOC-JDE Document 96-4 Filed 07/21/21 Page 4 of 4 Page ID #:1366




  1                                CERTIFICATE OF SERVICE
  2         I, the undersigned, certify and declare that I am over the age of 18 years,
  3   employed in the County of Los Angeles, State of California, and am not a party to
  4   the above-entitled action.
  5         On July 21, 2021, I filed a copy of the following document(s):
  6   [REDACTED] [IIROPOSED] ORDER ON DEFENDANTS' MOTION. TO
      ENFORCE THE BINDING SETTLEMENT TERMS SHEET, FOR ENTRY
  7   OF JUDGMENT, AND FOR AN AWARD OF ATTORNEYS' FEES
  8   By electronically filing with the Clerk of the Court using the CM/ECF system which
      will send notification of such filing to the following:
  9
10      • Leo Edward Lundberg , Jr
11         leo.law.55@gmail.com
12      • Michael Danton Richardson
13         mdantonrichardson@yahoo.corn
14
15          Executed on July 21, 2021, at Los Angeles, California. I hereby certify that I
16    am employed in the office of a member of the Bar of this Court at whose direction
17    the service was made.
18                                           /s/ Diane Hashimoto
                                                 Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                               -1-
